DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 04/11/2022.
Claims 1 and 8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
Wurm Online evidenced by “Wurm Online Description and Webpage Collection” (hereafter Wurm)
“关于保护未成年人身心健康实施网络游戏防沉迷系统的通知” [translated] -
“Notice on the implementation of the online game anti-addiction system for protecting the physical and mental health of minors” (hereafter PRC)
The closest prior art of record, alone or in combination, fails to disclose at least the following limitations in combination with the other limitations of the claims: 
determining, for individual ones of the multiple users, individual rates of usage of the virtual space based on average amounts of time spent in the virtual space over a sliding window of a real-world unit of time, such that a first rate of usage of the virtual space by a first user is determined based on an average amount of time the first user has spent in the virtual space over a first sliding window of a first real-world unit of time, and further such that a second rate of usage of the virtual space by a second user is determined based on a second average amount of time the second user has spent in the virtual space over a second sliding window of a second real-world unit of time;
determining for the individual ones of the multiple users, the crafting activity parameters of the crafting activities based on the individual rates of usage by the individual ones of the multiple users, such that a first set of parameters of a first crafting activity is determined for the first user based on the first rate of usage by the first user, and further such that a second set of parameters of the first crafting activity is determined for the second user based on the second rate of usage by the second user, wherein the first set of parameters of the first crafting activity includes a first time parameter that defines an amount of time required to complete the first crafting activity for the first user, wherein the second set of parameters of the first crafting activity includes a second time parameter that defines a second amount of time required to complete the first crafting activity for the second user, and wherein the first time parameter is greater than the second time parameter responsive to the first rate of usage by the first user being greater than the second rate of usage by the second user;
Wurm provides a detailed description of an in game crafting system and numerous alternative implementations where a player’s item crafting times are affected by the  amount of time the player has spent playing the game, including embodiments where a greater time expenditure could cause a player to have higher relative crafting times due to fatigue and stamina mechanics. But in Wurm a player’s crafting times are calculated independently of other players and, as noted by Applicant, “Wurm fails to teach comparing rates of usage, or determining which user has the greater rate of usage, much less determining and/or adjusting a time parameter for the same crafting activity based on which user has the greater rate of usage” (parent application 15,344,362 05/22/2018 Remarks, pg. 10), and thus does not disclose wherein the first time parameter is greater than the second time parameter responsive to the first rate of usage by the first user being greater than the second rate of usage by the second user in combination with the other limitations of the claim.
PRC layouts a regulatory framework of an “anti-addiction system” required for online games operated in the People's Republic of China wherein players receive reduced “revenue” as their time spent playing the game over a particular period exceeds defined thresholds. “Revenue” is broadly defined as “all the data related to the growth and upgrade of the game characters in the game (including but not limited to…Obtained virtual assets including props, equipment, virtual currency, etc.” (Annex I, sect. 2.2). Similarly to Wurm as described above, the “revenue” reduction is calculated independently of other players and does not disclose comparing rates of usage of the different players and does not disclose wherein the first time parameter is greater than the second time parameter responsive to the first rate of usage by the first user being greater than the second rate of usage by the second user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Mapping Resources to State Functions in Massively Multiplayer Online Games” discusses MMO virtual items including affects on player behavior.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
04/27/2022

/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196